        Case 4:21-cr-00009 Document 46 Filed on 03/04/21 in TXSD Page 1 of 5




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION


UNITED STATES OF AMERICA,                         §
                                                  §
         Plaintiff,                               §
                                                  §
   v.                                                    Cr. No. 4:21cr 009 GCH
                                                  §
ROBERT T. BROCKMAN,                               §
                                                  §
         Defendant.                               §
                                                  §
                                                  §


    UNITED STATES’ PARTIAL OPPOSITION TO DEFENDANT’S MOTION FOR
                      PROTECTIVE ORDER [ECF 45]


         The United States, by and through undersigned counsel, respectfully files this partial

opposition to Defendant’s Motion for Protective Order (ECF No. 45) (“the Motion”).

Defendant’s motion requests (1) that this Court order that Defendant’s counsel be permitted to be

present at examinations of Defendant conducted by government experts; (2) that any forensic

interview portion of the examination be taped; and (3) for a protective order. For the reasons

stated below, the United States opposes Defendant’s request to have counsel present at

examinations conducted by government experts and consents to Defendant’s request to tape the

interview portion1 of the examination and to the protective order language requested by

Defendant’s motion. The United States has provided a proposed order for the Court’s

convenience attached herein as Exhibit A.2




         1
         Defendant’s counsel has informed undersigned counsel that their request to tape the
forensic interview does not extend to videotaping the psychiatric tests proposed by Dr. Denney.
The United States would oppose any request to videotape the tests themselves.
         2
        The government has adopted the language of Defendant’s proposed order with the
exception of permitting counsel to be present for the forensic examinations.
 UNITED STATES’ PARTIAL OPPOSITION TO
 DEFENDANT’S MOTION FOR PROTECTIVE ORDER
      Case 4:21-cr-00009 Document 46 Filed on 03/04/21 in TXSD Page 2 of 5




       Defendant’s motion does not cite a single case or statute in support of counsel’s request

to be present during the psychiatric examination. Instead, his motion relies solely upon the

American Bar Association’s (“ABA”) non-binding Criminal Justice Standards on Mental

Health. Motion at 2.

       Defendant is forced to rely on such a thin branch because it is clear that a defendant has

no “constitutional right to have his attorney present during a psychiatric examination.” Riles v.

McCotter, 799 F.2d 947, 954 (5th Cir. 1986); United States v. Cohen, 520 F.2d 43, 48 (5th Cir.

1976); United States v. Byers, 740 F.2d 1104, 1122 (D.C. Cir. 1994); see also Buchanan v.

Kentucky, 483 U.S. 402, 423, 107 S.Ct 2906, 2918 (1987)(defendant’s Fifth and Sixth
Amendment rights not violated by introduction into evidence of psychiatric report of

examination conducted without presence of counsel). To the contrary, courts have recognized

the potential for serious drawbacks in permitting counsel to be present. See Cohen, 503 F.2d at

48 (noting that the presence of counsel “might defeat the purpose of the examination”); Byers,

740 F.2d at 1120 (“one can scarcely imagine a successful psychiatric examination in which the

subject’s eyes move back and forth between the doctor and his attorney.”); see also Ragge v.

MCA/Universal Studios, 165 F.R.D. 605, 609-10 (C.D.Cal. 1995)(“[t]hird party observes may,

regardless of their good intentions, contaminate a mental examination.”).

       The judiciary’s concern that the presence of a defendant’s attorney at the exam could

undermine its efficacy is well-founded. Both Dr. Robert Denney and Dr. Park Dietz, the

examiners in question, oppose the presence of counsel at their examinations because of a concern

that it would undermine their results. See Declaration of Dr. Robert Denney and Declaration of

Park Dietz attached herein as Exhibits B and C. Both experts have more than thirty years of

experience in the field and have studied the scientific literature on the presence of third-party

observers.

       Dr. Denney found that “[t]he available empirical research demonstrates that third party

observers alters the testing session in such a manner that test results may no longer reflect a valid

performance of the examinee.” Exhibit B at 2. Further, the presence of an attorney “creates the

potential for distraction and/or interruption of the examination” and “potentially precludes valid
UNITED STATES’ PARTIAL OPPOSITION TO
DEFENDANT’S MOTION FOR PROTECTIVE ORDER                                                              2
      Case 4:21-cr-00009 Document 46 Filed on 03/04/21 in TXSD Page 3 of 5




interpretation of the test results.” Id. at 2-3. Such potential interference in the testing is

particularly problematic where, as here, Defendant’s experts had the opportunity to examine

Defendant without a third-party present. See Id. at 4. Having counsel present for only the

government’s exams would introduce a potentially confounding variable that would make this

Court’s task of comparing the two sets of exams more difficult.

        Similarly, Dr. Dietz “strongly prefer[s] to conduct examinations without attorneys

present.” Exhibit C at 5. Dr. Dietz’s opinion is based on the weight of the scientific literature

which establishes that the presence of counsel “is potentially disruptive and distracting” and

interferes with “the establishment of a rapport between examiner and examinee.” Id. at 1-2.
Accordingly, contrary to Defendant’s representation that “[c]ounsel’s presence will help

facilitate the examination,” Motion at 2, it is evident that both Dr. Dietz and Dr. Denney believe

that counsel’s presence will only make the examination more difficult and potentially less

accurate.

        The presence of counsel is even less appropriate where, as here, the experts and the

government have agreed to videotape the interviews in question. This expedient would

seemingly eliminate Defendant’s concern about being present to ensure the accuracy of any

future account. Further, as the Cohen court recognized, because Defendant’s statements cannot

be used by the government at trial unless he puts his mental state at issue, there is no need for an

attorney to advise him not to answer certain questions. See Cohen, 530 F.2d at 48. The presence

of counsel at a video-recorded interview for the sole purpose of passively observing the

interview does not justify the potentially large cost of tainting the results of said examination.




UNITED STATES’ PARTIAL OPPOSITION TO
DEFENDANT’S MOTION FOR PROTECTIVE ORDER                                                                3
      Case 4:21-cr-00009 Document 46 Filed on 03/04/21 in TXSD Page 4 of 5




       Accordingly, the government respectfully requests the Court to sign and enter its

Proposed Order, attached herein as Exhibit A and deny Defendant’s request to have counsel

present during his examination by government experts.




Respectfully submitted this 4th day of March 2021,

                                                     DAVID A. HUBBERT
                                                     Acting Assistant Attorney General


                                                     s/ Lee F. Langston
                                                     COREY J. SMITH
                                                     Senior Litigation Counsel
                                                     LEE LANGSTON
                                                     CHRISTOPHER MAGNANI
                                                     Trial Attorneys
                                                     Department of Justice
                                                     Tax Division

                                                     Attorneys for United States of America




UNITED STATES’ PARTIAL OPPOSITION TO
DEFENDANT’S MOTION FOR PROTECTIVE ORDER                                                       4
      Case 4:21-cr-00009 Document 46 Filed on 03/04/21 in TXSD Page 5 of 5




                                 Certificate of Service


I the undersigned do hereby certify that on the 4th day of March 2021, I electronically
filed the foregoing with the Clerk of Court using the ECF electronic filing system, which
will send notice of electronic filing to Defendant’s counsel of record.

                                                             /s/ Lee F. Langston
                                                            Trial Attorney
                                                            Department of Justice
                                                            Tax Division
                                                            Lee.F.Langston@usdoj.gov
                                                            202-353-0036




UNITED STATES’ PARTIAL OPPOSITION TO
DEFENDANT’S MOTION FOR PROTECTIVE ORDER                                                     5
